EXHIBIT 99.1 KemPharm Files NDA Amendment Request with FDA for ApadazTM Discussions On-going with FDA on Potential Apadaz Product Labeling Coralville, IA – June 9, 2016 – KemPharm, Inc. (NASDAQ: KMPH), a clinical-stage specialty pharmaceutical company engaged in the discovery and development of proprietary prodrugs, today announced that it has filed with the U.S. Food and Drug Administration (FDA) an amendment request to its New Drug Application (NDA) for Apadaz™ (benzhydrocodone hydrochloride and acetaminophen), KemPharm’s investigational abuse-deterrent product candidate for the short-term management of acute pain. The amendment is focused on providing to the FDA additional information KemPharm seeks to include in the FDA’s current review of the Apadaz NDA.The FDA is reviewing the request and their determination is anticipated to impact the previously announced target action date for Apadaz of June 9, 2016 set by the FDA under the Prescription Drug User Fee Act. “While the FDA’s provided us with a draft label, we feel that additional information could strengthen the draft, with a focus on the section relating to abuse-deterrent product labeling.Our discussions with the FDA have been constructive and we are hopeful that we can agree on an approval pathway that includes abuse-deterrent labeling for Apadaz,” said Travis C. Mickle, Ph.D., President and CEO of KemPharm. About KemPharm KemPharm is a clinical-stage specialty pharmaceutical company focused on the discovery and development of prodrugs to treat serious medical conditions through its Ligand Activated Therapy (LAT) platform technology.KemPharm utilizes its LAT platform technology to generate improved prodrug versions of FDA-approved drugs in the high need areas of pain, attention deficit hyperactivity disorder and other central nervous system disorders.
